Citation Nr: 1022119	
Decision Date: 06/15/10    Archive Date: 06/24/10

DOCKET NO.  07-08 991	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1.  Entitlement to an increased rating for residuals, gunshot 
wound (GSW), right back, D6 level, with muscle damage to 
include the thoracic and lumbar spine, currently evaluated as 
10 percent disabling.  

2.  Entitlement to an increased rating for residuals, GSW, 
left back, D6 level, with muscle damage to include thoracic 
and lumbar spine, currently evaluated as 10 percent 
disabling.  

3.  Entitlement to an initial rating for degenerative joint 
disease (DJD) of the thoracic and lumbar spine, currently 
evaluated as 20 percent disabling.  

4.  Entitlement to an initial rating for left lower leg 
radiculopathy, currently evaluated as 10 percent disabling.  

5.  Entitlement to an initial rating for right lower leg 
radiculopathy, currently evaluated as 10 percent disabling.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

G. Jivens-McRae, Counsel


INTRODUCTION

The Veteran served on active duty from June 1967 to January 
1969.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from May 2006, January 2007, and June 2007 
rating decisions of the Muskogee, Oklahoma, Department of 
Veterans Affairs (VA) Regional Office (RO).  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.

REMAND

In light of a review of the claims file, the Board finds that 
further RO action on this matter is warranted.  The purpose 
of this Remand is to schedule the Veteran for an examination 
to determine the current severity of the service-connected 
spine disorders and bilateral radiculopathy of the lower 
extremities.  

The Veteran related in his March 2007 and August 2007 
substantive appeals, that his back was getting worse.  He 
also related that as a result of the increase in worsening of 
his back, he had radiating pain down his legs.  A May 2010 
statement from the Veteran's representative also remarks on 
the increased severity of the Veteran's disabilities, the age 
of his VA examinations, and the need to provide the Veteran 
with a current VA examination.  His most recent VA 
examination for his back was in April 2006 and for his 
bilateral radiculopathy of the lower extremities was in 
April 2007.  He is entitled to a new VA examination where 
there is evidence that the condition has worsened since the 
last examination.  Snuffer v. Gober, 10 Vet. App. 400 (1997); 
Caffrey v. Brown, 6 Vet. App. 377 (1994).  Since the Veteran 
claims worsening of his conditions and he had not had an 
examination since 2007, the VA's duty to assist requires a 
"thorough and contemporaneous" medical examination.  
Caffrey v. Brown, 6 Vet. App. 377, 381 (1994).  

The issue of service connection for right lower leg 
radiculopathy was granted by rating decision of June 2007.  
Notice of the grant was dated July 12, 2007.  A July 2, 2007 
statement of the case (SOC) that addressed the propriety of 
the rating assigned for right lower leg radiculopathy.  While 
§§ 19.29 and 19.30 refer to the content of an SOC and the 
procedure for furnishing an SOC, respectively, 38 C.F.R. § 
19.28 specifies that an SOC is issued in response to a Notice 
of Disagreement (NOD), which, can only follow VA's issuance 
of a decision.  The RO therefore provided an out-of-time SOC 
on the issue of entitlement to an initial rating for right 
lower leg radiculopathy, currently evaluated as 10 percent 
disabling.  A NOD pertaining to the rating assigned for right 
lower leg radiculopathy was subsequently received 
August 2007.  Since a SOC was not issued after the Veteran's 
NOD, but prior to the NOD, an appropriate SOC was not issued, 
as required by Manlincon v. West, 12 Vet. App. 238, 240-41 
(1999).  The Court indicated in Manlincon, that where a 
veteran expresses disagreement in writing with a decision by 
an agency of original jurisdiction and the agency of original 
jurisdiction fails to issue a SOC, the Board should remand 
the matter for issuance of a SOC.  

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC will ascertain if the 
Veteran has received any VA, non- VA, or 
other relevant medical treatment for his 
DJD of the thoracic and lumbar spine; GSW 
of the left and right back, D6 level, 
muscle damage to include the thoracic and 
lumbar spine; and bilateral lower leg 
extremities that is not evidenced by the 
current record.  The Veteran should be 
provided with the necessary 
authorizations for the release of any 
treatment records not currently on file.  
The RO/AMC should then obtain these 
records and associate them with the 
claims folder.  

2.  Following a reasonable period of time 
or upon receipt of the Veteran's 
response, the RO/AMC will afford the 
Veteran a comprehensive VA orthopedic and 
neurological examination.  The purpose of 
the examinations are to determine the 
current severity of the Veteran's 
service-connected DJD of the thoracic and 
lumbar spine; GSW of the right and left 
back, D6 level, muscle damage to include 
the thoracic and lumbar spine; and 
bilateral radiculopathy of the lower leg 
extremities.  All indicated tests and 
studies should be accomplished and the 
findings then reported in detail.

Identify the muscle group or groups 
affected and indicate whether the effect 
on the functioning of each muscle 
group(s), if any, is slight, moderate, 
moderately severe, or severe.

The examiner should report the range of 
motion measurements for the 
thoracolumbar spine in degrees.  He or 
she should further comment as to 
whether there is any pain, weakened 
movement, excess fatigability or 
incoordination on movement should be 
noted, and whether there is likely to 
be additional range of motion loss due 
to any of the following should be 
addressed: (1) pain on use, including 
during flare- ups; (2) weakened 
movement; (3) excess fatigability; or 
(4) incoordination.  The examiner is 
asked to describe whether pain 
significantly limits functional ability 
during flare-ups.  All limitation of 
function must be identified.  If there 
is no pain, no limitation of motion 
and/or no limitation of function, such 
facts must be noted in the report.

With regard to any neurological 
disability resulting from the service-
connected back disability, the specific 
nerve(s) affected should be identified, 
together with the degree of paralysis 
caused by service-connected disability.  
The examiner should document the number 
of weeks, if any, during the past 12 
months, that the veteran has had 
"incapacitating episodes," defined as a 
period of acute signs and symptoms due 
to intervertebral disc syndrome that 
requires bed rest prescribed by a 
physician and treatment by a 
physician."

The examiner should identify the 
limitation of activity imposed by the 
veteran's service-connected back 
disability with a full description of 
the effects the disability has upon his 
ordinary activities. The examiner 
should also fully describe the impact 
the disability has on the Veteran's 
economic adaptability.

3.  The Veteran is hereby notified that 
it is his responsibility to report for 
any examination and to cooperate in the 
development of the claims.  The 
consequences for failure to report for a 
VA examination without good cause may 
include denial of the claim.  38 C.F.R. 
§§ 3.158, 3.655 (2009).  In the event 
that the Veteran does not report for any 
scheduled examination, documentation 
should be obtained which shows that 
notice scheduling the examination was 
sent to the last known address.  It 
should also be indicated whether any 
notice that was sent was returned as 
undeliverable.  
4.  The RO/AMC must issue a SOC to the 
Veteran and his representative on the 
issue of an initial increased rating for 
right lower leg radiculopathy.  The 
Veteran is informed that the claim will 
be returned to the Board following the 
issuance of the SOC only if it is 
perfected by the filing of a timely and 
adequate substantive appeal.  If a timely 
(VA Form 9) is filed, the issue should be 
certified to the Board for appellate 
consideration.

5.  The RO/AMC should review and 
readjudicate the other issues on appeal. 
See 38 C.F.R. § 4.2  If any such action 
does not resolve the claims, the RO/AMC 
shall issue the Veteran a Supplemental 
Statement of the Case (SSOC).  
Thereafter, the case should be returned 
to the Board, if in order.  

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).


_________________________________________________
MICHAEL A. HERMAN
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).


